                  IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION

   IN RE:                                     )
                                              )
   WALKER MACHINE TOOL                        ) CASE NO. 19-04553-DSC11
   SOLUTIONS, INC.,                           ) CHAPTER 11
                                              )
   EIN: XX-XXX0899                            )
                                              )
       DEBTOR.                                )




               DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF
                   WALKER MACHINE TOOL SOLUTIONS, INC.
                     DEBTOR AND DEBTOR-IN-POSSESSION


                                       AUGUST 7, 2020




 STUART M. MAPLES
 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com
 Attorney for Debtor-in possession



Case 19-04553-DSC11      Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08   Desc Main
                               Document    Page 1 of 23
                   Solicitation of Votes with Respect to the Chapter 11 Plan

                                                   of

                       WALKER MACHINE TOOL SOLUTIONS, INC.

       THE MANAGEMENT OF WALKER MACHINE TOOL SOLUTIONS, INC., DEBTOR
 AND DEBTOR-IN-POSSESSION (THE “DEBTOR” OR THE “COMPANY”), BELIEVES
 THAT THE DEBTOR’S CHAPTER 11 PLAN DATED AUGUST 7, 2020 (THE “PLAN”), IS IN
 THE BEST INTERESTS OF ITS CREDITORS. ALL CREDITORS ARE PROVIDED FOR IN
 THIS DISCLOSURE STATEMENT. TO BE COUNTED, YOUR BALLOT MUST BE DULY
 COMPLETED, EXECUTED, AND RECEIVED BY COUNSEL FOR THE DEBTOR, STUART
 M. MAPLES, MAPLES LAW FIRM, PC, 200 CLINTON AVENUE WEST, SUITE 1000,
 HUNTSVILLE, ALABAMA, 35801, BEFORE 5:00 P.M. ON ___________, 2020 (THE
 “VOTING DEADLINE”).

     ALL CREDITORS ARE ENCOURAGED TO READ AND CONSIDER
 CAREFULLY THIS ENTIRE DISCLOSURE STATEMENT PRIOR TO SUBMITTING
 BALLOTS PURSUANT TO THIS SOLICITATION. THIS DISCLOSURE STATEMENT
 CONTAINS ONLY A SUMMARY OF THE PLAN AND IS NOT INTENDED TO
 REPLACE CAREFUL AND DETAILED REVIEW AND ANALYSIS OF THE PLAN.

                                  -------------------------------------

      ALL CAPITALIZED TERMS IN THIS DISCLOSURE STATEMENT NOT
 OTHERWISE DEFINED HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN.
 THE SUMMARIES OF THE PLAN AND THE OTHER DOCUMENTS CONTAINED IN THIS
 DISCLOSURE STATEMENT ARE QUALIFIED BY REFERENCE TO THE PLAN AND
 SUCH OTHER DOCUMENTS THEMSELVES.

                                  -------------------------------------

 I.   INTRODUCTION.

        A.      Preliminary Statement.

        On November 5, 2019, Walker Machine Tool Solutions, Inc., debtor and debtor-in-
 possession (the “Debtor”), filed a voluntary Chapter 11 under of the Bankruptcy Code before the
 United States Bankruptcy Court for the Northern District of Alabama, Southern Division. The
 Debtor is managing its assets, business and financial affairs as a debtor-in-possession, subject to
 the supervision of the Bankruptcy Court and the provisions of the Bankruptcy Code.




                                                  -2-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                Desc Main
                                 Document    Page 2 of 23
          As set forth in more detail below, the Plan provides that the Debtor shall be allowed to
 retain its assets, which are subject to certain liens and interest, of which the Debtor has agreed to
 pay as provided for in the Plan.

        Accompanying this Disclosure Statement are copies of the following:

                1.      The Order of the Bankruptcy Court dated ___________, approving this
                        Disclosure Statement and solicitation and voting procedures related to the
                        Plan and setting the hearing on confirmation of the Plan for
                        _____________.

                2.      The Plan.

                3.      A ballot for accepting or rejecting the Plan. Ballots are provided to
                        holders of Allowed Claims in Classes 1, 2, and 3 so that they may vote to
                        accept or reject the Plan under the provisions of the Bankruptcy Code. See
                        Section I.B.2 (“Voting on the Plan”) for additional information regarding
                        ballots and voting procedures.

        B.      Plan Confirmation Process.

                1.      Approval of Disclosure Statement.

         After notice and a hearing held on _____________, by order dated ___________, pursuant
 to § 1125 of the Bankruptcy Code, the Bankruptcy Court approved this Disclosure Statement as
 containing information of a kind, and in sufficient detail, that would enable a hypothetical
 reasonable investor typical of the holders of Claims or Interests in Classes 1, 2, and 3 to make an
 informed judgment whether to accept or reject the Plan. The Bankruptcy Court’s approval of this
 Disclosure Statement, however, does not constitute a determination by the Bankruptcy Court as to
 the fairness or merits of the Plan.

                2.      Voting on the Plan.

                a.      Who May Vote. Pursuant to § 1126 of the Bankruptcy Code, holders of
                Allowed Claims or Interests may vote to accept or reject the Plan, provided,
                however, that (i) the holders of Claims or Interests in classes that are not
                conclusively impaired under the Plan are presumed to have accepted the Plan and
                solicitation of acceptances with respect to such classes is not required, and (ii) a
                class is deemed not to have accepted the Plan if the Plan provides that the Claims
                or Interests of such class do not entitle the holders of such Claims or Interests to
                receive or retain any property under the Plan on account of such Claims or Interests.
                Accordingly, the Debtor is soliciting acceptance of the Plan only from holders of
                Claims or Interests in the following classes, which are “impaired” under the Plan
                and are entitled to accept or reject the Plan:




                                                 -3-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                 Desc Main
                                  Document    Page 3 of 23
                   •    Class 1 – Allowed Secured Claim of DCR Mortgage Partners IX, LP.
                   •    Class 2 - Allowed Unsecured Claims.
                   •    Class 3 – Equity Interest Holders.

         Only Persons who hold Claims or Interests in the foregoing impaired classes are entitled
 to vote to accept or reject the Plan.

      THE DEBTOR BELIEVES THAT ACCEPTANCE OF THE PLAN IS IN THE
 BEST INTERESTS OF HOLDERS OF CLAIMS AND INTERESTS IN ALL IMPAIRED
 CLASSES. THE DEBTOR RECOMMEND THAT ALL PERSONS ENTITLED TO VOTE
 CAST A BALLOT TO ACCEPT THE PLAN.

               b.      Deadline for Voting. The Bankruptcy Court has fixed 5:00 p.m. (Central
               Time) on __________________, as the deadline for voting. To be counted, all
               ballots must be completed and received, as set forth below, before the Voting
               Deadline.

               c.     Voting Procedures. Holders of Claims in Classes 1, 2, and 3 should
               complete and sign the enclosed Ballot and deliver it by mail, hand or overnight
               delivery to:

                                        Stuart M. Maples
                                     Maples Law Firm, PC
                                 200 Clinton Ave. W., Suite 200
                                   Huntsville, Alabama 35801

        TO BE COUNTED, YOUR BALLOT MUST BE RECEIVED BY THE VOTING
 DEADLINE OF 5:00 P.M. CENTRAL TIME ON __________________. You must ensure
 the receipt of the ballot before the Voting Deadline. Ballots received after the Voting
 Deadline will not be counted.

               d.      Significance of Voting. The vote for each holder of a claim in an impaired
               class is important. Acceptance by each impaired class of claims is a condition to
               confirmation of the Plan on a consensual basis. The Bankruptcy Code defines
               “acceptance” of a plan by a class of creditors as acceptance by holders of two-thirds
               in dollar amount and more than one-half in number of the claims of that class that
               actually cast ballots for acceptance or rejection of the Plan. If a class or classes of
               impaired Claims does not accept the Plan, the Debtor has required confirmation of
               the Plan under the “cram down” provisions of § 1129(b) of the Bankruptcy Code,
               which permits confirmation, notwithstanding non-acceptance by one or more
               impaired classes, if the Plan does not discriminate unfairly and is “fair and
               equitable” with respect to each non-accepting class. THESE CALCULATIONS
               ARE BASED ONLY ON THE CLAIM AMOUNTS AND NUMBER OF
               CREDITORS WHO ACTUALLY VOTE.                            THE VOTE OF EACH
               CREDITOR IS IMPORTANT.




                                                 -4-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                 Document    Page 4 of 23
        The Debtor will prepare and file with the Court a certification of the results of the balloting
 with respect to the Plan. ANY BALLOTS RECEIVED AFTER THE VOTING DEADLINE
 WILL NOT BE COUNTED, NOR WILL ANY BALLOTS RECEIVED BY FACSIMILE
 BE ACCEPTED.

                3.        Confirmation Hearing.

        Pursuant to § 1128 of the Bankruptcy Code, the Bankruptcy Court shall schedule a
 confirmation hearing to consider confirmation of the Plan.

        At the Confirmation Hearing, the Court will (i) determine whether the requisite vote has
 been obtained for each Class, (ii) hear and determine objections, if any, to the Plan and to
 confirmation of the Plan that have not been previously disposed of, (iii) determine whether the
 Plan meets the confirmation requirements of the Bankruptcy Code, and (iv) determine whether to
 confirm the Plan.

        Any objection to confirmation of the Plan must be in writing and filed and served as
 required by the Court pursuant to the Order Approving Disclosure Statement. Specifically, all
 objections to the confirmation of the Plan must be served in a manner so as to be received on
 or before _______________, at 5:00 p.m. (Central Time) by:

               a.      Clerk of the Court, United States Bankruptcy Court, Robert S. Vance
        Federal Building, 1800 5th Avenue North, Birmingham, Alabama, 35203.

                b.     Counsel to the Debtor, Stuart M. Maples, Maples Law Firm, PC, 200
                Clinton Ave. West, Suite 1000, Huntsville, Alabama, 35801; and

              c.     J. Thomas Corbett, Office of the Bankruptcy Administrator, 1800 5th
        Avenue North, Birmingham, Alabama, 35203.


  II.   BUSINESS AND HISTORY OF DEBTOR.

        A.      Company Structure.

        The Debtor is a company formed in Alabama in 2005. The Directors and Incorporators of
 the Debtor are Linda Walker and Ronald Walker. Mr. Walker passed away on May 4, 2020.

        B.      History.

              The Debtor was a machine shop catering to the steel industry in and around
        Birmingham. Due the decline in that industry, Debtor ceased operations in 2017.

        C.      Assets.

                Schedule A/B, filed in this matter and incorporated herein as Exhibit A, accurately
        reflects the assets of the Debtor.


                                                  -5-
Case 19-04553-DSC11          Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                 Desc Main
                                   Document    Page 5 of 23
        D.      Debt Structure.

                1.        Administrative Expense Claims.

                       At Confirmation, the Debtor anticipates administrative expense claims
                allowable under the Plan by Maples Law Firm, P.C., in the approximate amount of
                $18,500.00.

                          All Administrative Claims are Unclassified.

                2.        Tax Claims.

                          The Debtor currently owes the following taxes:

                 (i)   IRS: The IRS asserts a Priority Claim for taxes owed in the amount
                 $1,172.27.

                          All Tax Claims are Unclassified.

                3.        Allowed Secured Claims.

                          The Debtor currently has one (1) secured lender: DCR Mortgage Partners
                IX, LP.

                          The Plan places the Secured Claim in Class 1.

        E.        Summary of Unsecured Debt for Distribution Purposes Under the Plan.

        The Plan places all Unsecured Claims in Class 2. The total amount of these claims is
 approximately $27,779.22.

        The Debtor reserves all rights, claims, and defenses with respect to the allowance, amount,
 and classification of all claims. Moreover, some of the claims are disputed or unliquidated.
 Additional claims may be unknown to the Debtor. The Debtor reserves all rights and makes no
 representation or warranty as to the number of Allowed Claims.

        F.      Potential Claims of Debtor.

        The Debtor is currently unaware of any potential claims they may have against any entity.

 III.   EVENTS LEADING TO CHAPTER 11

         The threat of foreclosure of the real estate by a predecessor lender resulted in the Debtor
 filing for Chapter 11 on November 5, 2019. .




                                                  -6-
Case 19-04553-DSC11          Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08              Desc Main
                                   Document    Page 6 of 23
 IV.    CHAPTER 11 PROCEEDINGS.

        Post-Filing Operations. After filing this Chapter 11 case, the Debtor has operated its
 business and managed its assets and affairs as a debtor-in-possession pursuant to §§ 1107 and 1108
 of the Bankruptcy Code. The Debtor will file monthly reports with the Bankruptcy Court
 summarizing its post-filing operating results.

 On or about Debtor December 16, 2019, Debtor filed its Application to Employ Prestige
 Equipment as Broker for Private Sale of Equipment and Inventory (Doc 31). The Court approved
 Debtor’s application on January 30, 2020 (Doc 39).

 On or about February 6, 2020, Debtor filed its Application to Employ LAH Commercial Real
 Estate, LLC (“LAH”) as Realtor (Doc 41). The Court approved Debtor’s application on April 10,
 2020 (Doc 52). LAH is listing 4615 Main Street for $325,000.00 and 1320 Adamsville Industrial
 Blvd for $525,000.00. The respective listings are attached hereto as Exhibit B and Exhibit C.

 On or about April 29, 2020, an online auction was held. The auction results are attached hereto as
 Exhibit D.

 On or about July 15, 2020, Debtor filed its Motion to Approve Sale of one (1) Conex trailer to Jeff
 Osborne in the amount of $2,200.00 (Doc 67). The Court has not entered its order approving
 Debtors Motion as of the filing of this Disclosure Statement.

 On or about August 3, 2020, Debtor filed its Motion to Approve Sale of one (1) 2009 Faro Ion
 Portable Laser Tracker System in the amount of $15,000.00 (Doc75). The Motion is pending
 before the Court and set for hearing on August 12, 2020.

 The Debtor is marketing the real estate utilizing the Court approved Realtor.

 V.     SUMMARY OF PLAN.

          NOTE: The following is a summary of the Plan. Read the Plan itself for a full disclosure
 of its contents. The following summary is provided for convenience only and is not intended as a
 complete statement of the terms of the Plan. If the summary conflicts in any way with the Plan,
 the terms of the Plan shall control. REFERENCE TO THE PLAN IS NECESSARY FOR A
 FULL UNDERSTANDING OF ITS TERMS.

        A.      Overview. The Plan provides for the payment of secured and unsecured debt.

        B.      Disclosure of Unclassified Claims.

                1.     Administrative Expense Claims. This class shall consist of all
                administrative expense claims of the Debtor's Chapter 11 case as allowed pursuant
                to § 503(b) of the Code and given priority in accordance with § 507(a)(1) of the
                Code. This class is divided into the following sub-classes:




                                                 -7-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                Desc Main
                                 Document    Page 7 of 23
               (i)     Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm
               of Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in
               Bankruptcy. These legal fees, if approved by the Court, shall constitute an
               Administrative Expense Claim which is unimpaired and shall be paid either upon
               the Effective Date of the Plan or in a manner agreed upon by the Debtor and Maples
               Law Firm. The amount of professional compensation due at confirmation is
               estimated to be approximately $18,500.00.

               2. Tax Claims.

               (i)     The Allowed Priority Claim of the IRS in the amount of $1,172.27.

        C.     Disclosure of Unimpaired Classes.

        All classes of claims are impaired under the Plan.

        D.     Disclosure of Impaired Classes.

        Class 1 – Allowed Secured Claim of DCR Mortgage Partners IX, LP.
        Class 1 shall consist of the Allowed Secured Claim of DCR Mortgage Partners IX, LP
        (“DCR”). A proof of claim has been filed for $578,640.94, accruing interest at 5.0%.

        Class 2 – Allowed Unsecured Claims.
        Class 2 shall consist of the Allowed Unsecured Claims of all other unsecured creditors.

        Class 3 – Equity Interest Holders.
        Class 3 shall consist of the equity position of Director/Incorporator Linda Walker in the
        Debtor.

  VI.    IMPAIRMENT AND TREATMENT OF CLASSES UNDER THE PLAN

        A.     Treatment of Unclassified Claims. Treatment of all claims and interests shall be
        in accordance with the Plan.

        1.     UNCLASSIFIED CLAIMS.

               Administrative Expense Claims: This class shall consist of all administrative
        expense claims of the Debtor' Chapter 11 case as allowed pursuant to § 503(b) of the Code
        and given priority in accordance with § 507(a)(1) of the Code.

               (i)     Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm
               of Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in
               Bankruptcy. These legal fees, if approved by the Court, shall constitute an
               Administrative Expense Claim which is unimpaired and shall be paid either upon
               the Effective Date of the Plan or in a manner agreed upon by the Debtor and Maples
               Law Firm. The amount of professional compensation due at confirmation is
               estimated to be approximately $18,500.00.


                                                -8-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08              Desc Main
                                 Document    Page 8 of 23
                Tax Claims:

                 (i)    IRS: The IRS asserts a Priority Claim for taxes owed in the amount
                 $1,172.27. The Allowed Priority Claim of the IRS shall be paid in full on the
                 Effective Date of the Plan. This payment will be paid directly by the Debtor.

        2.      CLASSIFED CLAIMS.

        Class 1 – Allowed Secured Claim of DCR Mortgage Partners IX, LP.
        Class 1 shall consist of the Allowed Secured Claim of DCR Mortgage Partners IX, LP in
        the amount of $578,640.94.

        Class 2 –Allowed Unsecured Claims.
        Class 2 consists of the Allowed Unsecured Claims of all other unsecured creditors.

        Class 3 – Equity Interest Holders.
        Class 3 shall consist of the equity position of Member Linda Walker in the Debtor. The
        Member, or her assigns, will receive no equity distribution unless and until Class 2 is paid
        in full.

 VII.   IMPLEMENTATION OF THE PLAN

        A.      Means of Executing the Plan.

                1.      The Debtor proposes to implement the Plan as follows:

         The Debtor agrees to sell all personal property of value and or all of the real estate of the
 Debtor to an unrelated third party. These sales are anticipated to be accomplished pursuant to §
 363(f) of the Bankruptcy Code.

         The Debtor agrees to list the properties for sale and shall apply the sales proceeds to
 payment of the debt to DCR Mortgage Partners IX, LP which has a valid, first priority lien on
 each. The sale of each property shall be subject to this Court’s approval after notice and hearing.
 Regardless of the status of property sales, the Debtor shall be obligated as follows: to reduce the
 total amount of the loan by 50% within 12 months of the Effective Date; to reduce the remaining
 loan amount by 50% during the following 6 months; and to retire the remaining balance of the
 loan within 24 months from the Effective Date. In the event the Debtor fails to reduce debt in
 accordance with this schedule then remaining property will be surrendered to DCR Mortgage
 Partners IX, LP.

             2. Management. The Debtor shall continue to manage the liquidation effort. Linda
             Walker receives no salary or other benefits, and would not receive salary or benefits
             under the Plan.




                                                  -9-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                 Desc Main
                                  Document    Page 9 of 23
            3. Creditors’ Committee. No creditors’ committee was formed in this matter.
            Operating reports will continue and shall be available to the creditors until the Plan is
            substantially consummated and the case is closed.

            4. Disbursing Agent. Linda Walker shall be the Disbursing Agent.

            5. De Minimis Distributions. Notwithstanding anything to the contrary contained in
            the Plan, the Debtor shall not be required to transmit Cash to the holder of an Allowed
            Claim in an impaired class of claims if the amount of Cash otherwise due is less than
            $10.00. All Cash not so distributed shall be deposited into the Unpaid Claims Reserve,
            and such Cash shall become the sole and exclusive property of the Debtor.

       B.      Treatment of Executory Contracts and Unexpired Leases.

               Pursuant to § 1123(b)(2) of the Bankruptcy Code, except for those executory
       contracts and unexpired leases, if any, assumed pursuant to the Plan or as to which the
       Debtor has filed prior to the Confirmation Date a motion to assume and assign or a motion
       to reject, all executory contracts and unexpired leases to which the Debtor is or was a party
       and not previously rejected or assumed and assigned pursuant to prior order of the
       Bankruptcy Court, including, without limitation, all executive and employee severance,
       vacation, benefit and retirement plans, contracts and agreements (including, but not limited
       to all stay or retention programs, incentive plans, accelerated vesting plans, accelerated
       benefit plans, and any other plan, agreement, contract or document relating to or providing
       for payments to executives or employees not part of recurring salaries and wages), are
       deemed rejected pursuant to § 364(a) of the Bankruptcy Code as of the Effective Date.

               Each party to an executory contract or unexpired lease rejected pursuant to the Plan
       (and only such entities) asserting a claim for damages arising from such rejection shall file,
       not later than thirty (30) days following the Confirmation Date, a proof of such Claim;
       provided, however, that (1) the Bar Date established for rejection damages claims in this
       Section of the Plan shall not apply to Persons that may assert a Claim on account of an
       executory contract or unexpired lease that was rejected by the Debtor before Confirmation
       for which a prior Bar Date was established; and (2) any Person asserting a claim for
       rejection damages that does not timely file a proof of claim in accordance with the Plan
       shall be forever enjoined and barred from asserting such Claim against the Debtor, the
       Estate or any property of the Estate.

       C.      Provisions Governing Distributions.
               1.      Procedure for Determination of Claims.

                      a.       Objections to Claims. Notwithstanding the occurrence of the
               Confirmation Date, and except as to any Claim that has been Allowed prior to such
               date or pursuant to this Plan, the Debtor, or any other Person authorized under
               § 502(a) of the Bankruptcy Code, may object to the allowance of any Claim against
               the Debtor or seek estimation thereof on any grounds permitted by the Bankruptcy



                                                -10-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                 Desc Main
                                Document    Page 10 of 23
              Code; provided, however, that after the Effective Date the Bankruptcy Court shall
              have exclusive authority and responsibility to prosecute objections to Claims.

                      b.      Disputed Claims. Payments or Distributions under the Plan on
              account of disputed claims shall be held in reserve pending the allowance or
              disallowance of the Claim. To the extent any property is distributed to an entity on
              account of a Claim that is not an Allowed Claim, such property shall promptly be
              returned to the Disbursing Agent for deposit in the Unpaid Claims Reserve. To the
              extent that a disputed claim ultimately becomes an Allowed Claim, payments, and
              distributions on account of such Allowed Claim shall be made in accordance with
              the provisions of the Plan. As soon as practicable after the date that the order or
              judgment of the Bankruptcy Code allowing such Claim becomes a Final Order, any
              property held in reserve as pursuant to the Plan that would have been distributed
              prior to the date on which a disputed claim becomes an Allowed Claim shall be
              distributed, together with any dividends, payments or other distributions made on
              account of such property from the date such distributions would have been due had
              such Claim then been an Allowed Claim to the date such distributions are made.

       D.     Distributions.

               1.      Undeliverable Distributions. Except as otherwise provided herein,
       distributions to holders of Allowed Claims shall be made: (a) at the addresses set forth on
       the respective proofs of Claim filed by such holders; (b) at the addresses set forth in any
       written notice of address change delivered to the Debtor after the date of the filing of any
       related proof of Claim; or (c) at the address reflected in the Schedules or the Debtor's
       records if no proof of Claim has been filed and if the Debtor has not received written notice
       of a change of address, as set forth herein. If a distribution is returned as undeliverable,
       the maker of such distribution shall hold such distribution and shall not be required to take
       any further action with respect to the delivery of the distribution unless and until the earlier
       of (1) the date on which Debtor is notified in writing of the then current address of the
       holder entitled to receive the distribution or (2) within six (6) months from the first payment
       due on the Unsecured Claims, except as the Bankruptcy Court may otherwise order. If the
       Disbursing Agent is notified in writing of the then current address of the holder before the
       expiration of the six (6) month period, the Disbursing Agent shall promptly make the
       distribution required by the Plan to the holder at the then current address. If the Disbursing
       Agent is not so notified by the end of the six (6) month period, and the holder of the Claim
       does not by such date assert a right to such undeliverable distribution, the holder shall be
       forever barred from asserting a Claim to such undeliverable distribution, which shall
       become available for distribution to holders of other Allowed Claims as provided in the
       Plan.

               2.      Manner of Payment. Distributions by the Disbursing Agent may be made,
       at the option of the Disbursing Agent, in cash, by wire transfer, or by check drawn on such
       accounts established by the Disbursing Agent as necessary to effectuate the Plan.




                                                -11-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                Document    Page 11 of 23
               3.     Interest. Unless otherwise required by Final Order of the Bankruptcy Court
       or applicable bankruptcy law, interest shall not accrue or be paid after the Filing Date on
       any Claims, and no holder of a Claim shall be entitled to interest accruing on or after the
       Filing Date on any Claim.

              4.      Fractional Dollars; De Minimis Distributions.

                      a.       Whenever any payment of a fraction of a cent would otherwise be
              called for, the actual payment shall reflect a rounding of such fraction to the nearest
              whole cent.

                      b.      No interim distribution will be made on account of any Allowed
              Class 2 Claim to the holder of any such Allowed Class 2 Claim if the amount of
              such distribution for the Allowed Claim is less than $10.00. Immediately before
              the last distribution date on Unsecured Claims, the Disbursing Agent shall (i)
              aggregate the amount of all distributions that would have been made on account of
              an Allowed Claim but for this de minimis provision and (ii) on the last distribution
              date, make a distribution on account of such Allowed Claim in accordance with the
              Plan.

               5.       Distributions on Claims Allowed Pursuant to Section 502(h) of the
       Bankruptcy Code. Except as otherwise provided in the Plan, no distributions shall be
       made on account of a Claim arising as a result of a Final Order entered in an avoidance
       action until such Claim becomes an Allowed Claim. Any Claim that is allowed pursuant
       to § 502(h) of the Bankruptcy Code prior to the first distribution date as a result of the entry
       of a Final Order in any avoidance action will be treated in accordance with the provisions
       of the Plan. All holders of such Claims that become Allowed Claims after the first
       distribution date will receive an initial distribution on the distribution date next following
       the date on which their Claim becomes an Allowed Claim and shall receive subsequent
       distributions, if any, in accordance with the provisions of the Plan. Distributions under the
       Plan on account of anticipated Claims that may arise or become allowable as a result of the
       entry of a Final Order in any avoidance action that are not Allowed Claims as of the first
       distribution date may be held in reserve, at the discretion of the Disbursing Agent, pending
       the allowance of disallowance of such Claims.

               6.     Disbursing Agent’s Compliance with Tax Requirements. In compliance
       with § 346 of the Bankruptcy Code, to the extent applicable, the Disbursing Agent shall
       comply with all withholding and reporting requirements imposed by federal, state or local
       taxing authorities in connection with making distributions pursuant to the Plan. The
       Disbursing Agent shall be authorized to take any and all action necessary and appropriate
       to comply with such requirements. As a condition to making any distribution under the
       Plan, the Disbursing Agent may require the holder of an Allowed Claim to provide such
       holder’s taxpayer identification number, and such other information, certification or forms
       as necessary to comply with applicable tax reporting and withholding laws.
       Notwithstanding any other provision of this Plan, each entity receiving a distribution of
       dash pursuant to this Plan shall have sole and exclusive responsibility for the satisfaction


                                                -12-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                Document    Page 12 of 23
         and payment of tax obligations imposed by any governmental unit, including income,
         withholding and other tax obligations, on account of any such distribution.

                  7.     Reserve for Disputed Claims. Except as otherwise provided in the Plan,
         no distributions shall be made on account of a disputed claim until such claim becomes an
         Allowed Claim. In making any distribution on Allowed Claims, the Disbursing Agent shall
         calculate the amount of such distribution (for purposes of making a Pro Rata calculation)
         as if each disputed claim were an Allowed Claim, unless the Bankruptcy Court enters an
         order specifying that the disputed claim should be treated as being a different amount for
         purposes of such calculation. The Disbursing Agent shall reserve from distributions a
         sufficient amount to make a distribution on a disputed claim in the event it becomes an
         Allowed Claim (unless the Bankruptcy Court orders otherwise). To the extent a disputed
         claim is allowed pursuant to a Final Order, any reserves attributable to the disallowed
         portion of the disputed claim shall be distributed on account of Allowed Claims pursuant
         to the terms of the Plan.

                  8.      Setoffs. Subject to § 553 of the Bankruptcy Code, in the event the Debtor
         has a claim of any nature whatsoever against a holder of a Claim, the Disbursing Agent
         may, but is not required to, set off the Debtor's claim against such Claim (and any
         distributions or other rights to receive property arising out of such Claim under the Plan)
         unless any such claim of the Debtor is or will be released under the Plan. Neither the failure
         to set off nor the allowance of any Claim under the Plan shall constitute a waiver or release
         of any claim of the Debtor.

                9.     Reliance on Claims Register. In making distributions under the Plan, the
         Disbursing Agent may rely upon the accuracy of the claims register maintained by the
         Bankruptcy Court or its designee as claims agent in the case, as modified by any Final
         Order of the Bankruptcy Court disallowing Claims in whole or in part.


         E.     Reservation of the Rights of the Estate.

          All claims, rights to payment, causes of action, cross-claims and counterclaims of the
 Debtor of any kind or nature whatsoever including, without limitation, causes of action and
 avoidance actions, against third parties arising before the Confirmation Date that have not been
 disposed of prior to the Effective Date shall be preserved and treated in accordance with the Plan.
 Without limitation of the foregoing, pursuant to § 1123(b) of the Bankruptcy Code, the Debtor
 shall enforce, for the benefit of the holders of Allowed Class 2 Claims (a) the causes of action and
 avoidance actions; (b) all Claims, causes of action, and related recoveries against any person; and
 (c) all other claims, rights to payment and causes of action, cross claims and counterclaims of any
 nature or type whatsoever, at law or in equity, against any person.

 VIII.   TAX CONSEQUENCES OF PLAN.

         The following summary discusses the material federal income tax consequences expected
 to result from the consummation of the Plan. This discussion is based on current provisions of the
 Internal Revenue Code of 1986, as amended (the “Tax Code’), applicable Treasury Regulations,


                                                 -13-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                 Document    Page 13 of 23
 judicial authority and current administrative rulings and pronouncements of the Internal Revenue
 Service (the “IRS”). There can be no assurance that the IRS will not take a contrary view, and no
 ruling from the IRS has been or will be sought by the Debtor or his advisors. Legislative, judicial
 or administrative changes or interpretations may be forthcoming that could alter or modify the
 statements and conclusions set forth herein. Any such changes or interpretations may or may not
 be retroactive and could affect the tax consequences to, among others, the Debtor and the holders
 of Claims.

         The following summary is for general information only. The federal income tax
 consequences of the Plan are complex and subject to significant uncertainties. This summary does
 not address foreign, state, or local tax consequences of the Plan, nor does it purport to address all
 of the federal income tax consequences of the Plan. This summary does not purport to address the
 federal income tax consequences of the Plan to taxpayers subject to special treatment under the
 federal income tax laws, such as broker-dealers, tax-exempt entities, financial institutions,
 insurance companies, S corporations, small business investment companies, mutual funds,
 regulated investment companies, foreign corporations, and non-resident alien individuals. EACH
 HOLDER OF A CLAIM IS STRONGLY URGED TO CONSULT ITS OWN TAX ADVISOR
 REGARDING THE POTENTIAL FEDERAL, STATE, LOCAL OR FOREIGN TAX
 CONSEQUENCES OF THE PLAN.

        A.      Federal Income Tax Consequences to the Debtor.

      NOTHING STATED IN THE DISCUSSION WHICH FOLLOWS IS OR SHOULD BE
 CONSTRUED AS TAX ADVICE TO ANY CREDITOR OF THE DEBTOR. CREDITORS
 SHOULD CONSULT WITH THEIR OWN TAX ADVISORS REGARDING THE TAX
 CONSEQUENCES OF THE PLAN.

         The statements contained in this portion of the Disclosure Statement are based on existing
 provisions of the Internal Revenue Code of 1986, as amended ("Code"), Treasury Regulations
 promulgated thereunder, existing court decisions, published Revenue Rulings, Revenue
 Procedures and Technical Information Releases of the Internal Revenue Service ("IRS"), and
 legislative history. Any changes in existing law may be retroactive, may affect transactions
 commenced or completed prior to the effective date of the changes, and may significantly modify
 this discussion.

        Legislation may be introduced in future sessions of Congress which could eliminate or alter
 some of the anticipated tax results of the Plan. No attempt has been made to evaluate in any detail
 the impact, which may be substantial, of any proposed legislation on the Plan.

        The following is intended to be only a summary of certain tax considerations under current
 law which may be relevant to the creditors of the Debtor. It is impractical to set forth in this
 Disclosure Statement all aspects of federal, state, and local tax law which may have tax
 consequences to the Debtor and his creditors.

        Some of the tax aspects discussed herein are complex and uncertain. Moreover, the
 discussion below is necessarily general, and the full tax impact of the Plan upon the creditors will



                                                 -14-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                 Desc Main
                                 Document    Page 14 of 23
 vary depending upon each creditor's individual circumstances. Therefore, all the creditors should
 satisfy themselves as to the federal, state, and local tax consequences of the Plan by obtaining
 advice solely from their own advisors.

      THE CREDITORS SHOULD NOT CONSIDER THE DISCUSSION WHICH
 FOLLOWS TO BE A SUBSTITUTE FOR CAREFUL, INDIVIDUAL TAX PLANNING AND
 ARE EXPRESSLY CAUTIONED THAT THE INCOME TAX CONSEQUENCES TO THE
 CREDITORS ARE COMPLEX AND VARY CONSIDERABLY DEPENDING UPON EACH
 PARTY'S CIRCUMSTANCES. ACCORDINGLY, CREDITORS ARE STRONGLY URGED
 TO CONSULT THEIR OWN TAX ADVISORS WITH REGARD TO THEIR PARTICULAR
 TAX SITUATIONS.

               1.   The Plan. The terms of the Plan provide for payment provisions which
        should be analyzed individually for each Creditor with its tax advisor.

               2.    Creditors.

                       a.      To the extent that Creditors receive payments under the Plan as
               interest, such Creditors will recognize interest income under § 51(a)(4) of the Code.

                      b.     To the extent that, pursuant to the Plan, creditors receive cash
               payments from the Debtor in satisfaction of their claims, such creditors may
               recognize gain or loss, as the case may be, equal to the difference between the
               amount of the cash so received and their adjusted basis in such claim.

                       c.      The gain or loss to be recognized by such creditors will be either
               ordinary income or capital gain depending on, among other factors, the status of
               the creditor and the nature of Claim in the hands of the creditor. While capital gains
               and ordinary income are presently taxed at the same rates, §§ 1211 and 1212 of the
               Code limit the ability to offset net capital losses against ordinary income.

                3.    Bad Debt Deduction. Section 166 of the Code permits the deduction of debts
        which have become totally or partially worthless. Therefore, to the extent that certain
        creditors will receive less than full payment from the Debtor with respect to the debt owed
        such creditors, such creditors may be able to deduct such bad debts for federal income tax
        purposes. The nature of the deduction for a bad debt depends on its classification as either
        a business or non-business debt. For non-corporate taxpayers, non-business bad debts are
        deductible as short-term capital losses, and so are subject to the limitations on deductibility
        of capital losses under §§ 1211 and 1212 of the Code. Business bad debts and bad debts
        held by corporate taxpayers are deductible as ordinary losses. A bad debt is deductible to
        a creditor at the time it becomes wholly or partially worthless determined under the
        particular facts and circumstances.




                                                 -15-
Case 19-04553-DSC11        Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                Document    Page 15 of 23
               4.    Income from the Discharge of Indebtedness. As a general rule, § 61(a)(12)
        of the Code, requires that gross income for federal income tax purposes include income
        from the discharge of indebtedness. However, § 108(a)(1) of the Code, specifically
        excludes discharge of indebtedness income from gross income if the discharge occurs in a
        Title 11 (bankruptcy) case. Therefore, the Debtor will not recognize income on the
        discharge of indebtedness pursuant to the Plan.

                Section 108(b) of the Code does, however, provide that the amount excluded from
        gross income under § 108(a)(1) must be applied to reduce, in order, the following tax
        attributes of the Debtor: (a) net operating losses and net operating loss carryovers; (b)
        general business credits; (c) capital loss carryovers; (d) the basis of the property of the
        taxpayer (but not below the aggregate liabilities of the taxpayer after the discharge,
        pursuant to § 1017(b)(2) of the Code); and (e) foreign tax credit carryovers.

               Alternatively, the Debtor may elect, under § 108(b)(5) of the Code, to apply any
        portion of the reduction referred to above to a reduction of the taxpayer's basis in
        depreciable property and real estate held for sale in the ordinary course of business.

                The effect of the reduction of tax attributes is to defer the recognition of income on
        the discharge of indebtedness income until such time as the reduced tax attribute would
        have otherwise been available to the Debtor to decrease taxable income.

                5.   State and Local Taxes. In addition to the federal income tax consequences
        described above, Creditors should consider potential state and local tax consequences
        which are not discussed herein. In general, the State of Alabama imposes a tax against
        income of residents and non-residents of Alabama who have income from sources within
        the state of Alabama. The Alabama income tax is imposed on taxable income at a
        graduated rate of up to five percent (5%).

             THE FOREGOING ANALYSIS IS NOT INTENDED TO BE A SUBSTITUTE
        FOR CAREFUL TAX PLANNING, PARTICULARLY SINCE CERTAIN OF THE
        INCOME TAX CONSEQUENCES OF THE PLAN WILL NOT BE THE SAME FOR
        ALL CREDITORS, DUE TO THEIR RESPECTIVE DIFFERING SOURCES AND
        TYPES OF INCOME AND DEDUCTIONS, AND OTHER FACTORS.
        ACCORDINGLY, CREDITORS ARE URGED TO CONSULT WITH THEIR OWN
        TAX ADVISORS WITH REFERENCE TO THEIR OWN TAX SITUATION.

 IX.    PLAN CONFIRMATION PROCESS.

        A.      Confirmation.

         At the Confirmation Hearing, the Bankruptcy Court shall confirm the Plan if the Plan
 satisfies all requirements of § 1129(a) include the following: (1) the Plan must be accepted by all
 impaired classes, (2) the Plan must be feasible, and (3) with respect to each holder of a Claim or
 Interest that does not vote to accept the Plan (even if such holder is a member of a Class that as a
 whole votes to accept the Plan), the Plan must be in the “best interests” of such holder in that the



                                                -16-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                 Desc Main
                                 Document    Page 16 of 23
 Plan provides for a distribution to the holder that is not less than the amount such holder would
 receive in a hypothetical Chapter 7 liquidation of the Debtor. With respect to the requirement that
 each impaired class votes to accept the Plan, § 1129(b) provides that if all other requirements of
 § 1129(a) are satisfied, the Plan still may be confirmed if the Plan, with respect to each impaired
 class that does not accept the Plan, “does not discriminate unfairly” and is “fair and equitable”
 with respect to such class. The acceptance, feasibility, unfair discrimination, and fair and equitable
 concepts are discussed in more detail below.

        B.      Acceptance of Plan by Voting.

        For the Plan to be accepted by an impaired class of claims, it must be accepted by holders
 of Claims in such Class that hold at least two-thirds in dollar amount and one-half in number of
 the Claims in such Class held by creditors that actually vote. A Class is impaired if the legal,
 equitable, or contractual rights of the members of such class are modified or altered by the Plan
 (with an exception, not applicable to the Plan, for curing defaults, reinstating maturity, and
 compensating certain damages). Classes 1, 2, and 3 in this Plan are impaired and entitled to vote.

         If any impaired Class does not accept the Plan, and at least one impaired Class accepts the
 Plan, the Debtor may seek confirmation of the Plan under the “cram down” provisions of § 1129(b)
 of the Bankruptcy Code. To obtain confirmation despite non-acceptance by one or more impaired
 Classes, the Debtor must show to the Bankruptcy Court that the Plan does not discriminate unfairly
 and is fair and equitable with respect to each such Class. Each of these requirements is discussed
 further, as follows:

                1.      Unfair Discrimination. A plan does not discriminate unfairly with respect
        to a non-accepting Class if it protects the rights of such Class in a manner consistent with
        the treatment of other Classes with similar rights. The unfair discrimination test does not
        require that similarly situated Classes be treated in exactly the same way. The test requires
        that such Classes be treated substantially similarly or if not treated substantially similarly,
        that differences in treatment be fair.

                2.     Fair and Equitable. A plan does not discriminate unfairly if either (a) each
        holder of a Claim or Interest in the non-accepting Class receives or retains under the Plan
        property of a value equal to the Allowed amount of such Claim or Interest; or (b) the
        holders of Claims or Interests that are junior to such Class receive or retain nothing under
        the Plan on account of such Claims or Interests (the “Absolute Priority Rule”).

        C.      Feasibility.

         As a condition to confirmation of the Plan, § 1129(a) of the Bankruptcy Code requires that
 Confirmation is not likely to be followed by the liquidation of the Debtor (except as provided in
 the Plan) or the need for further financial reorganization. The Plan provides for reorganization of
 the Debtor's assets. The Debtor is not likely to need further financial reorganization. Accordingly,
 the Plan is feasible and the Debtor can demonstrate that the Plan is not likely to be followed by the
 liquidation of the Debtor (except as provided in the Plan) or the need for further financial
 reorganization of the Debtor.



                                                 -17-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                 Document    Page 17 of 23
        D.      Best Interests of Creditors Test.

         Confirmation requires that each holder of an Allowed Claim and Interest that is included
 in an Impaired Class (a) accept the Plan or (b) receive or retain under the Plan, property of a value,
 as of the Effective Date of the Plan, that is not less than the value such holder would receive or
 retain if the Debtor was liquidated under chapter 7 of the Bankruptcy Code. This requirement
 applies to all dissenting or non-voting members of impaired Classes, even with respect to a Class
 that has accepted the Plan.

         To determine what holders of Claims and Interests would receive in a hypothetical Chapter
 7 liquidation, the Bankruptcy Court will consider the dollar amount that would be generated in a
 straight liquidation of the Debtor's assets and properties. Such amount would be reduced by the
 costs and expenses of liquidation by additional administrative expense claims that would accrue
 in Chapter 7. Chapter 7 costs and expenses would include, without limitation, (a) statutory fees
 payable to the Chapter 7 trustee pursuant to § 326 of the Bankruptcy Code; (b) fees payable to
 attorneys, accountants, auctioneers, liquidators and other professional advisors that the Chapter 7
 Trustee would engage to assist in discharging his duties under the Bankruptcy Code; and (c) any
 unpaid expenses incurred by the Debtor during the case, such as unpaid vendor invoices and fees
 and reimbursement of expenses of attorneys, accountants and other professional advisors retained
 by the Debtor or statutory committees or any party asserting a substantial contribution claim under
 § 503(b)(3) of the Bankruptcy Code.

        Based on the foregoing, holders of Allowed Claims and Interests in Class 1 would not
 receive full distribution in Chapter 7, and Class 2 would likely receive no distributions. The Plan
 also provides for payment of priority and administrative claims that would be payable from the
 proceeds of causes of action before any distribution to Unsecured Claims. The Plan, therefore,
 provides for distributions not less than the value that such holders would receive in Chapter 7.

         Accordingly, the Plan meets the best interests of creditors test with respect to all holders
 of Claims and Interests. The Debtor believes the Plan will maximize the potential return to all
 parties in interest.

        There are no known avoidance actions.

    Based on the foregoing, the Debtor has concluded that reorganization under the Plan will result
 in a greater distribution to holders of all classes than liquidation through Chapter 7.

 X.     ALTERNATIVES TO PLAN.

        As an alternative to confirming the Plan, the Bankruptcy Court could convert the case to a
 case under Chapter 7 of the Bankruptcy Code, dismiss the case, or consider another Chapter 11
 plan.




                                                 -18-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                 Document    Page 18 of 23
         A.      Liquidation under Chapter 7.

         If the Plan is not confirmed, and no other alternative plan is proposed, the Bankruptcy
 Court could find cause to convert the case to a case under Chapter 7 of the Bankruptcy Code. In
 Chapter 7, a trustee would be elected or appointed to liquidate the assets of the Debtor for
 distribution to the Debtor's creditors in accordance with the priorities established by the
 Bankruptcy Code.

         The Debtor believes that conversion of the case to a case under Chapter 7 of the Bankruptcy
 Code would result in lower distributions to all Creditors. Substantially all assets of the Debtor,
 with the exception of the avoidance actions, are subject to liens of the holder of the Secured Claim
 (the “Secured Party”). In a Chapter 7 case, the Secured Party likely would be able to obtain relief
 from automatic stay under § 362(d) to foreclose on its liens. In this event, essentially no assets,
 other than avoidance actions, would remain to satisfy the claims of creditors other than the Secured
 Party

        As disclosed on the Debtor’s Summary of Assets and Liabilities, a copy of which is
 attached hereto as Exhibit E, the total assets of the Debtor are $1,750,361.32 and the total liabilities
 are $582,993.81.

         Conversion to Chapter 7 would result in a No Asset Case.

        Based on the foregoing, the Debtor believe that holders of Claims and Interests would
 receive a lower distribution on account of such Claims and Interests if the case were converted to
 Chapter 7.

         B.      Comparison of Plan.

         The Debtor is of the opinion that the proposed Plan provides more for each class of
 creditors and represents the statutorily mandated payment of priority claims.

         C.      Dismissal of Case.

         Dismissal of the case likely would have a disastrous result on the value of the Debtor's
 assets and the return to holders of Claims and Interests. Without limitation, dismissal of the case
 would terminate the automatic stay and allow the Secured Creditor to immediately foreclose its
 liens on substantially all of the Debtor's assets. Moreover, dismissal of the case would leave the
 Debtor without sufficient funding to preserve assets pending their liquidation. Dismissal also
 would terminate all means for the repayment of Unsecured Creditors under the Plan. In summary,
 dismissal of the Case would drastically reduce the value of the Debtor’s assets, would lower the
 return to the Secured Creditor, and essentially would eliminate any return to holders of other
 Claims and Interests. The Debtor believes that dismissal of the case is not a viable alternative to
 the Plan.




                                                  -19-
Case 19-04553-DSC11          Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                  Desc Main
                                  Document    Page 19 of 23
        D.      Alternative Chapter 11 Plan.

         If the Plan is not confirmed, the Debtor and other parties in interest, including, without
 limitation, holders of Claims and Interests and any official statutory committee, could propose an
 alternative plan. The Debtor believes, however, that the Plan will provide the greatest and most
 expeditious return to holders of Claims and Interests. Because the Claim of the Secured Party
 exceed the expected liquidation value of the Debtor's assets, an alternative plan would not likely
 provide for any distributions to parties other than the Secured Party. The formulation, negotiation,
 and confirmation of an alternative plan also would significantly delay the administration of the
 Debtor's case and would have a negative impact on the Debtor's ability to reorganize. Under the
 circumstances, the Debtor submits that confirmation of an alternative plan is unlikely on terms and
 conditions as favorable to holders of Claims and Interests as those in the Plan.


 XI.    CONCLUSION/RECOMMENDATION.

         Based on the foregoing, the Debtor believes that the Plan is the best alternative to maximize
 the value of the Debtor’s assets and to maximize the return to creditors and equity security holders.
 The Debtor believes confirmation of the Plan is in the best interests of all parties in interest in the
 case.

        The Debtor recommends that all parties entitled to cast ballots vote to ACCEPT the Plan.

        Respectfully submitted August 7, 2020.

                                                         Debtor and Debtor-in-possession

                                                         WALKER MACHINE TOOL SOLUTIONS, INC.

                                                         /s/ Linda Walker
                                                         LINDA WALKER, DIRECTOR/INCORPORATOR

                                                         /s/ Stuart M. Maples
                                                         STUART M. MAPLES
                                                         COUNSEL FOR DEBTOR


 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com




                                                  -20-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                   Desc Main
                                 Document    Page 20 of 23
                                 CERTIFICATE OF SERVICE

         I do hereby certify that on August 7, 2020, a copy of the foregoing document was served
 on the following by Electronic Case Filing a copy of the same.

 J. Thomas Corbett
 Bankruptcy Administrator
 1800 5th Avenue North
 Birmingham, AL 35203

 All parties requesting notice

         I do hereby certify that on August 7, 2020, a copy of the foregoing document was served
 on the following by mailing a copy of the same United States Mail, properly addressed and first-
 class postage prepaid.

 All parties on the matrix attached hereto

                                                     /s/ Stuart M. Maples
                                                     STUART M. MAPLES




                                              -21-
Case 19-04553-DSC11         Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08            Desc Main
                                 Document    Page 21 of 23
Label Matrix for local noticing                      DCR Mortgage Partners IX, LP                         LAH Commercial Real Estate
1126-2                                               c/o Baker Donelson                                   c/o Blake Greeves
Case 19-04553-DSC11                                  420 20th Street N.                                   2850 Cahaba Road, Ste. 200
NORTHERN DISTRICT OF ALABAMA                         Suite 1400                                           Birmingham, AL 35223-2361
Birmingham                                           Birmingham, AL 35203-3221
Fri Aug 7 12:50:30 CDT 2020
Prestige Equipment                                   Walker Machine Tool Solutions, Inc.                  U. S. Bankruptcy Court
Attn: Adam Herman                                    P.O. Box 339                                         Robert S. Vance Federal Building
35 Pinelawn Rd Ste 203W                              Trinity, AL 35673-0003                               1800 5th Avenue North
Melville, NY 11747-3177                                                                                   Birmingham, AL 35203-2111


Alabama Department of Revenue                        American Express                                     American Express National Bank
PO Box 327483                                        PO Box 650448                                        c/o Becket and Lee LLP
Montgomery, AL 36132-7483                            Dallas, TX 75265-0448                                PO Box 3001
                                                                                                          Malvern PA 19355-0701


Department of Revenue                                General Counsel                                      (p)INTERNAL REVENUE SERVICE
Jefferson County Courthouse                          State Department of                                  CENTRALIZED INSOLVENCY OPERATIONS
Birmingham AL 35203                                  Industrial Relations                                 PO BOX 7346
                                                     Montgomery AL 36102                                  PHILADELPHIA PA 19101-7346


Internal Revenue Service                             Joyce White Vance                                    Loretta Lynch US Attorney General
P.O. Box 7346                                        US Attorney General                                  US Dept. of Justice
Philadelphia, PA 19101-7346                          1801 4th Ave North                                   950 Pennsylvania Ave NW
                                                     Birmingham, AL 35203-2101                            Washington, DC 20530-0009


Luther Strange                                       Regions Bank                                         Regions Bank
Alabama Attorney General                             PO Box 12926                                         PO Box 1994
PO Box 300152                                        Birmingham, AL 35202-2926                            Birmingham, AL 35201-1994
Montgomery, AL 36130-0152


Samual C. Pierce                                     Secretary of the Treasury                            State of Alabama
Baker, Donelson, Bearman et al.                      1500 Pennsylvania Ave., NW                           Department of Revenue Legal Division
420 20th Street North                                Washington, DC 20220-0001                            PO Box 320001
Birmingham, AL 35203-5200                                                                                 Montgomery, AL 36132-0001


State of Alabama Dept of Revenue                     U.S. Securities and Exchange Commission              United States Attorney
P O Box 320001                                       Branch of Reorganization                             Northern District of Alabama
Montgomery AL 36132-0001                             950 East Paces Ferry Road Ste 900                    1801 Fourth Avenue North
                                                     Atlanta, GA 30326-1382                               Birmingham, AL 35203-2101


J. Thomas Corbett                                    Jon A Dudeck                                         Stuart M Maples
Bankruptcy Administrator                             Bankruptcy Administrator-Bham Office                 Maples Law Firm, PC
1800 5th Avenue North                                1800 5th Ave N Rm 132                                200 Clinton Avenue W.
Birmingham, AL 35203-2111                            Birmingham, AL 35203-2126                            Suite 1000
                                                                                                          Huntsville, AL 35801-4919



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).

             Case 19-04553-DSC11               Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                            Desc Main
                                                    Document    Page 22 of 23
Internal Revenue Service                             (d)Internal Revenue Service
801 Tom Martin Dr                                    P O Box 21126
Birmingham AL 35211                                  Philadelphia PA 19114




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)American Express                                  (d)DCR Mortgage Partners IX, LP                      (d)Internal Revenue Service
PO Box 650448                                        c/o Baker Donelson                                   Centralized Insolvency Operations
Dallas, TX 75265-0448                                420 20th Street N., Suite 1400                       PO Box 7346
                                                     Birmingham, AL 35203-3221                            Philadelphia, PA 19101-7346


(d)Regions Bank                                      End of Label Matrix
PO Box 12926                                         Mailable recipients    26
Birmingham, AL 35202-2926                            Bypassed recipients     4
                                                     Total                  30




             Case 19-04553-DSC11               Doc 78 Filed 08/07/20 Entered 08/07/20 12:57:08                            Desc Main
                                                    Document    Page 23 of 23
